Citation Nr: 0413740	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chorioretinitis with post operative right retinal detachment 
and pseudophakia, evaluated as 30 percent disabling prior to 
November 5, 1993; 40 percent disabling from November 5, 1993 
to August 31, 1994; and 70 percent disabling since September 
30, 1994.

2.  Entitlement to an effective date earlier than November 5, 
1993 for the grant of the 40 percent evaluation for post 
operative right retinal detachment and pseudophakia.

3.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from June 1944 to February 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1991 rating decision in 
which the RO increased the rating for the veteran's bilateral 
eye disability to 30 percent effective March 7, 1988; from a 
June 1993 rating decision in which the RO increased the 
rating for the bilateral eye disability to 40 percent, 
effective November 1993; and from a July 2001 rating decision 
by which the RO denied the veteran's claim for special 
monthly compensation based on the need for the aid and 
attendance of another person.  

In April 1995, the RO granted a 70 percent evaluation for the 
bilateral eye disability, effective September 30, 1994.  
However, the veteran is presumed to be seeking the maximum 
available rating.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  The case is now 
before the Board for appellate consideration at this time.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claims on 
appeal.  In May 2001, the RO sent the veteran a VCAA notice 
letter, but this notice discussed service connection.  The RO 
has not provided this notice with regard to the claim for 
special monthly compensation based on the need for aid and 
attendance of another person that is currently on appeal.  

Also, the Board notes that the most recent clinical record in 
the claims file is dated in January 2003, when the veteran's 
private physician indicated that the veteran's vision might 
be worsening.  The veteran has not been afforded an 
examination to determine his entitlement to special monthly 
compensation.   In this situation, VA examinations are 
necessary. 

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 4.159(b) (2003) 
with regard to the claims on appeal.

2.  The AMC or RO should afford the 
veteran an ophthalmologic examination to 
determine the current severity of his 
service connected eye disability.  All 
pertinent clinical findings, including 
visual acuity, and visual field loss, 
should be reported.  The claims file 
should be made available to the examiner 
for review.   The examining physician 
should state that the claims folder has 
been reviewed in the examination report.  

3.  The veteran should also be afforded 
an examination to determine his 
eligibility for special monthly 
compensation based on the need for aid 
and attendance (VA Form 2680).  The 
examiner should, based on the results of 
examination and the medical evidence in 
the claims file, provide an opinion as to 
whether the veteran's service connected 
eye disability causes him to be 
bedridden; renders him unable to feed 
himself, attend to the wants of nature, 
or protect himself from the hazards 
incident to his environment. Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  

3.  Then, the RO should re-adjudicate the 
veteran's claims.  If the benefit sought 
on appeal remains denied the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



